Citation Nr: 1550881	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher level of special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a higher level of special monthly compensation.  While he is currently in receipt of special monthly compensation under the provisions of 38 U.S.C.A. § 1114(l) based on the need for aid and attendance, he contends that the payment he receives from VA is inadequate to cover his expenses.  Since the Board has no discretion to increase the actual monetary amount of compensation under 38 U.S.C.A. § 1114(l), the Board will therefore consider whether the Veteran warrants entitlement to a higher level of special monthly compensation on another basis.

Special monthly compensation is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352 (2015).

Special monthly compensation is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  Special monthly compensation at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits.

Special monthly compensation at the "k" rate is provided for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Special monthly compensation at the "l" rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Special monthly compensation at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels; or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

Special monthly compensation at "n" rate is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d). Special monthly compensation at the "n" rate is also warranted if the Veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  Id.

Special monthly compensation at the "o" rate is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of 38 U.S.C.A. § 1114(l) through (n), no condition being considered twice in the determination, if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances; or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).

Special monthly compensation at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less.  Id.

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a Veteran to the "o" rate of special monthly compensation, through the combination of loss of use of both legs and helplessness. The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

Determinations for entitlement to the "o" rate of special monthly compensation must be based upon separate and distinct disabilities.  That requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e).

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, an increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the Veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" special monthly compensation rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate. The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4).

A Veteran receiving special monthly compensation at the "o" rate, at the maximum rate under 38 U.S.C.A. § 1114(p), or at the intermediate rate between "n" and "o" plus special monthly compensation at the "k" rate, who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that he is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352. 38 C.F.R. § 3.350(h).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h).

The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r) (1) ("r1" rate).  The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r) (2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r) (2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r) (1).  38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

In this case, the Veteran is service connected for chronic renal insufficiency, rated as 80 percent disabling; arteriosclerotic heart disease, rated as 60 percent disabling; Type 2 diabetes mellitus, rated as 40 percent disabling; right upper extremity peripheral neuropathy, rated as 30 percent disabling; left upper extremity peripheral neuropathy, rated as 20 percent disabling; right lower extremity peripheral neuropathy, rated as 20 percent disabling; left lower extremity peripheral neuropathy, rated as 20 percent disabling; diabetic retinopathy, rated as 10 percent disabling; and for right and left upper extremity carpal tunnel syndrome, bilateral hearing loss, and erectile dysfunction, each rated as noncompensable.

The Veteran also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ; as well as special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 3.350(b), based on a need for regular aid and attendance while not hospitalized at government expense.  He has also been granted entitlement to specially adapted housing.

In January 2009, the Veteran was provided with a VA aid and attendance examination.  Since that time, he claims that the use of his extremities has become extremely limited, stating at the October 2015 hearing, "There's nothing I can really do with my arms or legs anymore."  He predominately relies on a power wheelchair for mobility.

To the extent the Veteran's statements suggest that the remaining function of any of his extremities could be accomplished equally well by an amputation stump with prosthesis, or that there may be additional impairment otherwise entitling him to a higher level of special monthly compensation, the Board finds that additional examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent treatment records associated with the VA Medical Center in Detroit, Michigan.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, schedule the Veteran for comprehensive VA physical examinations to address the nature and extent of each of the appellant's service-connected disabilities.  The examiners must be provided access to the claims files, consisting of the Virtual VA and VBMS electronic claims files, for review prior to the examination.  Following the evaluation, the examiners must describe in as much detail as possible all functional impairment arising from any service-connected disabilities, with particular attention to any functional impairment resulting from any of the appellant's extremities.  For each extremity the pertinent examiner must opine whether the loss of use of the affected limb, and if so the point of such loss.  (i.e., Loss of use of the arm below the wrist, below the elbow, or below the shoulder; loss of use of the lower extremity below the ankle, below the knee, below the hip)  The pertinent examination must address whether the appellant blind in either eye, and whether the appellant is deaf in either or both ears.  A complete rationale should accompany any opinion provided.

3. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




